DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is not clear if the claimed invention requires the sheet metal part for example.  While some limitations may be interpreted as implicitly requiring the sheet metal part as part of the invention due to such limitation defining the grounding screw solely in terms of its particular arrangement and combination with the sheet metal part. The below limitations in bold are considered examples of implicit recitation of sheet metal part with hole which include the sheet metal as part of the claimed invention : 
“wherein the first sheet metal part, resting on a head side of the grounding screw, has a varnish layer on all sides which is broken through by at least one segment cutting edge proceeding from at least one of a countersinking region of the a head-side borehole is cylindrical, not countersunk, and equipped with a diameter D1, which is smaller than the head diameter D2 of the head,  wherein a sheet edge of the first sheet metal part uses, as a counter bearing, the oblique circumferential surface of the countersunk head of the grounding screw”.  
It is examiner’s position that is at least limitation of  ‘sheet metal part resting on head side of grounding screw’ seems to set forth an implicit requirement that the claimed invention includes the sheet metal part and screw in the particular arrangement recited.  It is noted that Applicant’s remarks indicate the sheet metal part is not claimed as part of the invention whereby in order to expedite prosecution as much as possible, the claims are considered with a presumption that the claim language is ambiguous and subject to substantially-different interpretations of claim scope (i.e., are indefinite), as to whether the claimed invention require sheet metal part as part of the claimed invention.  It should be noted that claims, interpreted as not requiring the sheet metal part and its particular arrangement with the grounding screw are relatively broader in scope of invention than claims requiring the particular arrangement of screw and sheet metal part.
In any case, clarification and/or correction is required.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by U.S. Pat No. 8,051,624 to Mead.
Mead ‘624 teaches limitations for a “ground connection comprising a grounding screw with a countersunk head with a countersinking region andpart, resting on[[ the]]_a head side of the grounding screw, has a varnish layer on all sides which is broken through byat least one segment cutting edge proceeding from at least one of a countersinking region of the countersunk head or an oblique circumferential surface of the countersunk head when tightening the screw wherein a head-side borehole is cylindrical, not countersunk” – One of ordinary skill in the art would recognize inherent capability of the prior art screw head having cutting surfaces to function as recited with a suitable sheet metal part due to its explicitly disclosed cutting function for achieving electrical grounding contact. Although the reference discloses a countersunk hole for receiving the head, one of ordinary skill in the art would recognize inherent capability for head” -  The limitation does not clearly define any particular structure of the claimed screw that might be relied upon to patentably distinguish from the well known prior art screw which has same shape and cutting structure, “wherein a sheet edge of the first sheet metal part uses, as a counter bearing, the oblique circumferential surface of the countersunk head of the grounding screw” – One of ordinary skill in the art would recognize inherent capability of the prior art screw head having cutting surfaces to function as recited with a suitable sheet metal part due to its explicitly disclosed cutting function for achieving electrical grounding contact. One of ordinary skill in the art would recognize inherent capability for the prior art screw to be used with an unclaimed but suitable sheet metal part having suitable material properties and a cylindrical hole of suitable diameter and to be arranged as recited.  The limitation does not clearly define any particular structure of the claimed screw that might be relied upon to patentably distinguish from the well known prior art screw which has an oblique circumferential surface, “which is configured to cut through the varnish when tightening the screw without producing varnish chips” – Noting that chips are not disclosed by the reference, one of ordinary skill in the art would recognize cutting thru varnish without producing chips to be an inherent teaching of the reference particularly if used for cutting through a varnish having material properties not prone to chipping such as those varnishes commonly left as residue as part of the rolling or other manufacture of sheet metal for example, “and wherein the at least one segment cutting edge is configured to center the grounding screw in the 
As regards claim 2 and 3, reference teaches further limitation of ‘scraping tooth” – 30 inherently capable of arrangement as recited when used in a particular but unclaimed process of use with particular but unclaimed additional element(s) of an environment of intended use. Wherein other limitations are discussed in greater detail herein above. 
As regards claim 4, reference teaches further limitation of “the at least one segment cutting edge has a steep slope
As regards claim 5, reference teaches further limitation of “the at least one segment cutting edge has a flat slope
As regards claim 6, reference teaches further limitation of “the at least one segment cutting edge has a flat slopeand a steep slope, relative to the flat slope, in the opposing direction” –one of ordinary skill in the art would recognize broad limitations of ‘flat slope’ and a ‘steep slope’ relative thereto do not patentably distinguish from the slopes of each side of a 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7  is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 8,051,624 to Mead.
Although Mead ‘624 does not explicitly describe the size of screw and projection, i.e., “the segment cutting edge In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. 


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Pat. Application Publication No. 2004/0106309 to Larsson.
Larsson ‘309 teaches limitations for a “ground connection comprising a grounding screw with a countersunk head with a countersinking region andpart, resting on[[ the]]_a head side of the grounding screw, has a varnish layer on all sides” – Although reference discloses a sheet metal part (see reference Fig 4 for example, and discloses that the head of the prior art grounding screw includes structure intended for ‘cutting through paint and other surface coatings on the frame, and on the other hand, by deforming the mounting hole so that metallic contact is brought about’, the reference doesn’t explicitly use expression of ‘varnish’, i.e., “the first sheet metalpart, resting on[[ the]]_a head side of the grounding screw, has a varnish layer on all sides”.  It would however have been obvious to one of ordinary skill in the art to use and arrange a prior art grounding screw (any of Fig’s 1-3) with a plate generally as shown in Fig 4 and having a ‘varnish’ on all sides and to install a grounding screw as shown in any of Fig’s 1-3 therein as otherwise disclosed whereby the varnish is cut away at the region of contact between screw and sheet metal in order to achieve electrical and mechanical connection as otherwise explicitly disclosed with respect to other non-conductive coating, Reference teaches further limitation of “which is broken through byat least one segment cutting edge proceeding from at least one of a countersinking region of the countersunk head or an oblique circumferential surface of the countersunk head when tightening the screw” – as described by the reference, “wherein a head-side borehole is cylindrical, not countersunk” – as shown in Fig 4 for example, “and equipped with a diameter D1, which is smaller than the head diameter D2 of thehead” – as shown in Fig 4 for example and inherently required in combination with any of the disclosed embodiments so as to provide for the cutting of potentially “wherein a sheet edge of the first sheet metal part uses, as a counter bearing, the oblique circumferential surface of the countersunk head of the grounding screw” – one of ordinary skill in the art would recognize as inherent to the finished assembly as otherwise described, “which is configured to cut through the varnish when tightening the screw without producing varnish chips” – Noting that chips are not disclosed by the reference, one of ordinary skill in the art would recognize cutting thru varnish without producting chips would have at least been obvious if not inherent to teachings of the reference particularly including obvious use with coatings of varnish having material properties not prone to chipping such as those varnishes commonly left as residue as part of the rolling or other manufacture of sheet metal for example, “and wherein the at least one segment cutting edge is configured to center the grounding screw in the cylindrical borehole” -   one of ordinary skill in the art would recognize the illustrated configuration of each embodiment of Fig’s 1-3 is  inherently capable to provide for centering in a hole due to the self-balancing of sideward forces during axial insertion.
As regards claim 2, reference teaches and/or makes obvious further limitation of a “ground connectioncomprising a grounding screw with a countersunk head[[ and]] in a countersinking region and[[ with]] a cylindrical thread shaft proceeding from the countersunk head for the mechanical and electrical connection of a first sheet metal part” – as shown, described by the reference and otherwise discussed hereinabove, “and with another metal part” – nut 22 reads on broad limitation but wherein one of ordinary skill in the art would have considered it obvious to use the disclosed arrangement in a location where there were two pieces of sheet metal generally , resting on a side of the countersunk head, defines a head-side borehole andcountersunk head when tightening the grounding screw, wherein the head-side borehole is conical” – Though not explicitly shown, one of ordinary skill in the art would recognize that use of embodiments as shown in either of Fig’s 1 or 3 for example would inherently produce a conical shaped hole due to their geometry and the disclosed functionality for cutting/deforming the part and/or would have been obvious to use with a correspondingly conical shape hole as otherwise disclosed wherein it’s described that the screw is intended to cut through coatings and/or deform metal shape of the hole to form electrical and mechanical connection, “and wherein the countersinking region comprises a scraping tooth extending therefrom, the scraping tooth configured to be a distance away from the head-side borehole after tightening the grounding screw” – one of disclosed teeth 7 anticipates broad limitation for ‘scraping tooth’ wherein one of ordinary skill in the art would recognize the claimed geometry of plate and screw combination to be an inherent capability and/or obvious result of the disclosed embodiment configurations of Fig’s 1 or 3 cutting portion extending some amount from a sheet metal surface such that at least one of elements 7 is at a distance.  
As regards claim 3, reference teaches and/or makes obvious further limitation of a grounding screwcomprising a countersunk head and a cylindrical thread shaft proceeding from the countersunk head” – as shown, described and discussed in greater detail herein above, “for the mechanical and electrical connection of a first sheet metal part with another metal part” – as shown and described, “wherein the first sheet metalpart, resting on the headside, has a varnish layer on all sides which is broken through by a projection proceeding from the countersinking region of the head of the screw when tightening the screw” – as shown, described and/or considered obvious in use of the prior art to form connection as otherwise disclosed as discussed in greater detail herein above, “and the head-side borehole is cylindrical, not countersunk, and wherein at least a portion of the projectioncomprises a scraping tooth configured to be a distance away from the head-side borehole after tightening the grounding screw” - ” – One of ordinary skill in the art would recognize the claimed geometry of plate and screw combination to be an inherent functional capability of the disclosed embodiment configurations of Fig’s 1-3 due to a cutting portion extending some amount from the sheet metal surface in a finished arrangement.  It’s noted that broad functional recitation does not clearly define the arrangement of sheet metal and screw in such detail as to clearly patentably distinguish from the prior art 
As regards claim 4, reference teaches further limitation of “the at least one segment cutting edge has a steep slope
As regards claim 5, reference teaches further limitation of “the at least one segment cutting edge has a flat slope
As regards claim 6, reference teaches further limitation of “the at least one segment cutting edge has a flat slopeand a steep slope, relative to the flat slope, in the opposing direction” – as shown in Fig 4 for example wherein one of ordinary skill in the art would recognize broad limitations of ‘flat slope’ and a ‘steep slope’ relative thereto do not patentably distinguish from the slopes of each side of element 7 inasmuch as steepness and flatness are considered to be two different qualities of slope that each has. 
As regards claim 7, reference teaches further limitation of “the segment cutting edge has a maximum height of 0.6 mmGardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. 
As regards claim 8, reference teaches further limitation of “the at least one segment cutting edge comprises two segment cutting edges, and wherein a scraping tooth is fixed betweenthe two segment cutting edges” Insofar as either of ‘segment cutting edge’ and ‘scraping tooth’ is not defined in the claim in such manner as to distinguish from cutting surfaces of the prior art or from each other, it is examiner’s position that one of ordinary skill in the art would recognize every other cutting tooth of the prior art anticipates and ‘segment cutting edge’ and every other one in between anticipates broad limitation for ‘scraping tooth’.  
As regards claim 9, reference teaches further limitation of “the at least one segment cutting edge comprises a plurality of the]] segment cutting edges[[ are]] arranged offset to one another by 90 degrees” – As shown in Fig 5 for example, wherein 12 cutting edges are shown, the reference teaches 3 sets of 4 that are all relatively spaced at 90 degrees, and anticipates broad  limitation.

Response to Arguments
Applicant’s arguments have been considered but are not persuasive.
Applicant’s remarks indicating that the claimed invention doesn’t include the metal part are not persuasive in view of limitations requiring “wherein the first sheet metal part, resting on a head side of the grounding screw, has a varnish layer on all sides which is broken through by at least one segment cutting edge proceeding from at least one of a countersinking region of the countersunk head or an oblique circumferential surface of the countersunk head when tightening the screw, wherein a head-side borehole is cylindrical, not countersunk, and equipped with a diameter D1, which is smaller than the head diameter D2 of the head,  wherein a sheet edge of the first sheet metal part uses, as a counter bearing, the oblique circumferential surface of the countersunk head of the grounding screw” which implicitly requires the sheet metal part and its hole in a particular arrangement with the grounding screw.  Simply put, a limitation that requires the screw to be in contact with the metal part or to have a same size as the metal part implicitly includes that sheet metal part..  Accordingly, it is examiner’s position that the claims are at least, ambiguous as to whether or not the sheet metal part is implicitly included through positively recitations noted. 
Argument that ‘configured to,…’ perform a recited function patentably distinguishes from prior art structure having a configuration because the prior art does not explicitly teach the recited capability are not persuasive.  It is examiner’s position that much like the presently-disclosed screw, the prior art screw is explicitly shown to have a configuration and that one of ordinary skill in the art would recognize that configuration inherently has the recited capability due to the explicitly disclosed geometry and function of that disclosed 
Regardless, the claims have also been considered as though clearly including sheet metal part, the not-countersunk hole etc.  It is examiner’s position that all current limitations are taught and/or made obvious as discussed in greater detail herein above.
If prosecution is Continued, it is suggested that structure of the disclosed invention that may be different from that of the prior art and central to the present inventive concept be more clearly defined in the claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY ESTREMSKY whose telephone number is (571)272-7055. The examiner can normally be reached M-F 9am - 5pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571 272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

GARY. ESTREMSKY
Examiner
Art Unit 3677



/GARY W ESTREMSKY/           Primary Examiner, Art Unit 3677